Title: To Thomas Jefferson from James Sullivan, 11 January 1802
From: Sullivan, James
To: Jefferson, Thomas


          
            Sir
            Boston 11th. January 1802
          
          The very great pleasure which I should enjoy, in paying my respects, in person, to Mr. Jefferson, as President of the United States, it is not probable that I shall have very soon, unless you shall give us the honor of a visit to the northward. My son John Langdon Sullivan, who is in the mercantile line, is making a tour to the seat of government; I have requested some of my friends there, to shew him the way, where he can, for himself, pay his duty to the first national magistrate of his country. And through him, as a proxy peculiarly dear to me, I wish you to receive the homage and best wishes of
          Your very humble Servant
          
            Ja Sullivan
          
        